Title: Comments on Instructions to John Jay, [6 August] 1782
From: Thomson, Charles
To: 


Editorial Note
On 2 August 1782 John Rutledge had been appointed chairman of a committee, of which JM was also a member, to recommend “alterations or additions” in Jay’s instructions of 2 May 1781 as minister plenipotentiary to Spain (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 427; Comments on Instructions to Peace Commissioners, 2 August 1782, ed. n., and nn. 3, 4). The manuscript of the committee’s report of 6 August has not been found. The committee recommended that Jay be instructed to send to Congress “for their approbation” any treaty proposed to him by the court of Madrid, unless he was obliged to assent to a treaty immediately because it conformed with the pledge made by the United States “in the seperate and secret article of their treaty” with King Louis XVI. The committee’s further recommendation that “Jay be at liberty to leave Spain, and go into any other part of Europe, whenever the state of his health may require it,” was unanimously adopted, apparently without debate (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 449–51). Although Jay had suffered from rheumatism, this second resolution probably was intended to sanction covertly his trip to Paris to share in the peace negotiations, as requested of him by Franklin on 22 April (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 150, 320–21, 404).
On the other hand, the first recommendation of the committee invited vigorous dissent. In the “secret article” to which the proposal referred, the United States had pledged that their envoy to Spain would sign “on the first Requisition of his Catholick Majesty, the act or acts necessary to communicate to him” his right “at such time as he shall judge proper” to become a party to the Treaty of Alliance and the Treaty of Amity and Commerce concluded in 1778 between France and the United States (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XI, 454–55). Arthur Lee initiated the debate by moving that the committee’s recommendation be confined solely to a directive obliging Jay to send to Congress any treaty proposals made by Spain. After Lee, Noble Wymberley Jones (Ga.), and Ralph Izard (S.C.) had supported this motion, and Joseph Montgomery, James Duane, and David Ramsay (S.C.) had opposed it, JM entered the discussion (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 88–90).
 
[6 August 1782]
Mr Madison is also against the amendment; grants that there is some weight in the observation of his colleague with regard to the time of Spain’s accession. That the design of France was to engage Spain to enter into the present war & guarantee the independence of the U. S. agst G. B. Should she decline acceding until the conclusion of the war she ought not to be entitled to the benefit of the alliance or the future guarantee of the U. S. for her American possessions. He was not for striking out the paragraph or for limiting the time without the consent and concurrence of France.
